IN THE COURT OF CRIMINAL APPEALS OF TENNESSEE
                         AT KNOXVILLE
                           Assigned on Briefs August 21, 2001

                    STATE OF TENNESSEE v. PAUL J. WARD

                 Direct Appeal from the Criminal Court for Carter County
                          No. S14355B    Robert E. Cupp, Judge



                                No. E2001-00175-CCA-R3-CD
                                      January 18, 2002

A jury found defendant guilty of two counts of selling a Schedule I controlled substance
(heroin), class B felonies. Defendant appeals his convictions claiming insufficient evidence
exists to support his convictions, and the admission of the tape-recorded sales transactions was
error in that it contained evidence of other bad acts or crimes in violations of Tennessee Rule of
Evidence 404(b). We affirm.

     Tenn. R. App. P. 3 Appeal as of Right; Judgment of the Criminal Court Affirmed

JOHN EVERETT WILLIAMS, J., delivered the opinion of the court, in which JOSEPH M. TIPTON and
JAMES CURWOOD WITT, JR., JJ., joined.

Clifton Corker, Johnson City, Tennessee, for the appellant, Paul J. Ward.

Paul G. Summers, Attorney General and Reporter; Jennifer L. Bledsoe, Assistant Attorney
General; Joe C. Crumley, Jr., District Attorney General; and Dennis Dwayne Brooks, Assistant
District Attorney General, for the appellee, State of Tennessee.


                                           OPINION

        On January 14, 2000, after a jury trial, defendant, Paul J. Ward, was found guilty on two
counts of selling a Schedule I controlled substance (heroin), class B felonies. He was sentenced
as a Range I standard offender to eleven years on each count to run concurrently. Defendant
contends that the trial court erred in admitting into evidence tape recordings made at the time of
the sale by the undercover agent, which contained statements by defendant of other drug sales or
purchases B in short, that the admission of the tape recordings was in violation of Tennessee
Rule of Evidence 404(b). Defendant also contends that the evidence was insufficient to support
his convictions.
                                             Facts

       Defendant was indicted on three counts for sale of a controlled substance and one count
of conspiracy to sell a controlled substance. At the conclusion of a jury trial, defendant was
found guilty of Counts One and Four for sale of a controlled substance on August 25, 1998, and
August 11, 1998, respectively. The jury acquitted defendant of Count Three for the alleged sale
of a controlled substance on June 16, 1998. Count Two, conspiracy to sell a controlled
substance, was dismissed by the trial court sua sponte. We review the evidence in chronological
order of the sales and not in order of the counts charged.

       The evidence adduced at trial revealed that on June 16, 1998, as alleged in Count Three,
Agents Brian Fraley and Patrick Johnson used undercover police informant William Carden to
purchase illegal drugs from defendant. The transaction was to be recorded using a wire, which
was placed on the undercover informant’s person. At trial, Agent Fraley testified that the agents
could not identify defendant visually because the agents were parked too far away from the
vehicle in which the alleged transaction took place. Additionally, Agent Fraley testified that
they could not identify the voice of defendant, as the transmitting device used by the undercover
informant did not work properly. As such, Carden gave the only evidence against defendant on
Count Three. Defendant was found not guilty on Count Three.

       As alleged in Count Four, at approximately 3:00 p.m. on August 11, 1998, Agents Jesus
Pena and Patrick Johnson of the First District Drug Task Force again met with Carden. Carden
told the officers that he was going to defendant=s house to purchase two bags of heroin.
Subsequently, the officers searched, briefed, and placed a wire on Carden, who was given
$100.00 to make the purchase. The agents followed Carden to defendant=s house on Swimming
Pool Road in Hampton, Tennessee. Carden was driven by his wife, Donna. The agents parked
on a nearby street to monitor the transaction. Carden arrived at defendant=s residence at
approximately 3:18 p.m. Because of their location, the agents did not see Carden go into the
residence. Carden testified that he gave defendant the money and that defendant gave him the
drugs. During this time, Agents Johnson and Pena monitored the transaction by way of the radio
transmitter.

       The agents followed Carden back to the meeting place and retrieved the drugs from him,
which were later determined to be .3 grams. Agent Pena identified the voices of Carden and the
defendant on the tape of the transaction. Agent Pena testified that he was too far away to see
Carden go into the residence or make the purchase. In his testimony, the agent admitted that he
could not say for sure where the drugs came from, whether from the defendant, the informant, or
even from the informant=s wife. Defendant was found guilty on this charge.

       As alleged in Count One, at approximately 3:01 p.m. on August 25, 1998, Agents Pena
and Johnson again met with Carden. There is conflicting testimony regarding whether or not and
how thoroughly Carden was searched. Agent Johnson also testified that Carden=s wife was not
searched and that he was not sure if Carden had drugs on him prior to entering the residence.



                                              -2-
        Carden was briefed and given $250.00 to make another purchase. A body wire was
placed on him. According to Agent Johnson, Carden was originally going to purchase drugs
from someone named Ritchie, however Ritchie was not there when they arrived. The agents
followed Carden to the residence. Carden was again driven by his wife, Donna. The agents
parked and monitored the transaction. However, they could not see the residence from their
location. Carden testified that there was another person present at the residence to whom he
gave the money, and defendant came out of the bathroom and gave him the drugs, which were
approximately .06 grams.

        In his testimony, Agent Johnson identified the voices of defendant and Carden on the
tape. According to Agent Johnson, defendant has a distinctive voice. Agent Johnson said he
was familiar with defendant’s voice because he had spoken with him before. The agent testified
that the defendant “made conversation about using a sack and also about a boy and girl coming
up and getting a sack from him.”

        There was also a third voice on the tape identified as Mr. Andes. According to Agent
Johnson, Carden told Johnson that Carden gave the drug money to a third party, and the third
party to whom he gave the money was Mr. Andes. However, in other testimony, Carden had
previously denied knowing the identity of the third party.

       The record reflects that the undercover informant in this case, William Carden, had
previously been in trouble with the law. He was convicted for driving under the influence,
forgery, and driving on a revoked license. At the time of trial in the instant case, he was on
probation for the latter two offenses. Furthermore, defense counsel elicited some testimony from
Carden concerning Carden’s prior acts of perjury before other courts in Tennessee. Defendant
was found guilty on this charge.

                                              Analysis

1.     Sufficiency of the Evidence

        In this appeal, defendant questions the sufficiency of the evidence to justify the jury’s
finding of guilt beyond a reasonable doubt. Defendant submits that the trial court should have
granted defendant=s Rule 29 motion for acquittal at the close of defendant=s proof and the State=s
proof. The rule empowers the trial judge to direct a judgment of acquittal when the evidence is
insufficient to warrant a conviction either at the time the state rests or at the conclusion of all the
evidence. State v. Ball, 973 S.W.2d 288, 292 (Tenn. Crim. App. 1998). The standard by which
a trial court rules upon a motion for judgment of acquittal is essentially the same standard
applied on appeal in determining the sufficiency of the evidence after a conviction. Ball, 973
S.W.2d at 292; see Tenn. R. Crim. P. 29(a).

       When the motion is made, the trial court must favor the state with the strongest legitimate
view of the evidence, including all reasonable inferences, and discard any countervailing
evidence. A judgment of acquittal is a question of law for the trial court. State v. Adams, 916
S.W.2d 471 (Tenn. Crim. App. 1995). In resolving the question, the trial court must simply

                                                 -3-
determine whether the evidence is legally sufficient to support a conviction. State v. Hall, 656
S.W.2d 60 (Tenn. Crim. App. 1983).

        The court does not re-weigh or reevaluate the evidence. State v. Cabbage, 571 S.W.2d
832, 836 (Tenn. 1978). If the trial judge determines that the evidence is insufficient to support a
jury's guilty verdict beyond a reasonable doubt, a judgment of acquittal is granted. The state
may not retry the defendant but has the right of appeal. Tenn. R. Crim. P. 29(c).

        When a defendant challenges the convicting evidence on appeal, the State is entitled to
the strongest legitimate view of the evidence and all reasonable inferences that might be drawn
from the evidence. Cabbage, 571 S.W.2d 832, 835 (Tenn. 1978). The credibility of the
witnesses, the weight given their testimony, and the reconciliation of conflicts in the proof are
matters entrusted exclusively to the trier of fact. Byrge v. State, 575 S.W.2d 292, 295 (Tenn.
Crim. App. 1978) (citing Withers v. State, 523 S.W.2d 364 (Tenn. Crim. App. 1975)). A court
does not substitute its inferences for those drawn by the trier of fact from the evidence. Liakas v.
State, 199 Tenn. 298, 286 S.W.2d 856, 859 (1956); Farmer v. State, 574 S.W.2d 49, 51 (Tenn.
Crim. App. 1978). In a criminal action, a conviction may be set aside only when the reviewing
court finds that the "evidence is insufficient to support the findings by the trier of fact of guilt
beyond a reasonable doubt." Tenn. R. App. P. 13(e); see also Jackson v. Virginia, 443 U.S. 307,
319, 99 S. Ct. 2781, 2789, 61 L. Ed. 2d 560 (1979) (concluding that courts reviewing sufficiency
of evidence must determine "whether, after viewing the evidence in the light most favorable to
the prosecution, any rational trier of fact could have found the essential elements of the crime
beyond a reasonable doubt"). Finally, the burden is on the defendant to show that the evidence is
insufficient. State v. Tuggle, 639 S.W.2d 913, 914 (Tenn. 1982).

        Defendant in this case was convicted of the sale of heroin. Tennessee Code Annotated
section 39-17-417 provides as follows:
        (a) It is an offense for a defendant to knowingly:
        ...
        (3) Sell a controlled substance.
We conclude the evidence in this case is sufficient to support defendant=s conviction.

        When viewed in the light most favorable to the State, a rational jury could find that the
undercover police informant purchased heroin from defendant for $150.00 on August 11, 1998,
and $250.00 on August 25, 1998. The testimony of the undercover informant was supported by
the testimony of Agents Pena and Johnson. Both agents testified that they recognized
defendant’s voice on the tapes played to the jury. A witness need not be absolutely certain to
make a voice identification. “[I]t is sufficient if the witness thinks he can identify the voice and
express his opinion.” Stroup v. State, 552 S.W.2d 418, 420 (Tenn. Crim. App. 1977), cert.
denied, (Tenn. 1977) (citing Auerbach v. United States, 136 F.2d 882 (6th Cir. 1943)); see State
v. Radley, No. 01C01-9311-CC-00382, 1994 WL 377212, at *4 (Tenn. Crim. App., filed July
14, 1994, at Nashville). Perhaps most importantly, the audiotapes of these drug transactions
identify defendant at the scene of the crime, which, we note, was defendant’s own residence.
There is sufficient evidence to support the jury’s finding of guilt. Accordingly, we affirm the
trial court’s denial of defendant’s motion for acquittal.

                                                -4-
2.     Admission of Audio Tapes

       In this appeal, defendant asserts that the trial court erred by allowing audiotapes of the
drug transactions to be played to the jury because the tapes are evidence of other crimes. We
disagree with defendant and uphold the trial court’s ruling.

       Tennessee Rule of Evidence 404(b) states:
       Evidence of other crimes, wrongs, or acts is not admissible to prove the character
       of a person in order to show action in conformity with the character trait. It may,
       however, be admissible for other purposes. The conditions which must be
       satisfied before allowing such evidence are:
       (1) The court upon request must hold a hearing outside the jury's presence;
       (2) The court must determine that a material issue exists other than conduct
           conforming with a character trait and must upon request state on the record
           the material issue, the ruling, and the reasons for admitting the evidence; and
       (3) The court must exclude the evidence if its probative value is outweighed by
           the danger of unfair prejudice.

        This court has previously stated that "[o]nly in an exceptional case will another crime,
wrong, or bad act be relevant to an issue other than the accused's character. Such exceptional
cases include identity, intent, motive, opportunity, or rebuttal of mistake or accident." State v.
Luellen, 867 S.W.2d 736, 740 (Tenn. Crim. App. 1992). The admissibility of evidence is a
matter within the sound discretion of the trial court. State v. Blevins, 968 S.W.2d 888, 892
(Tenn. Crim. App. 1997). Finally, "[w]hen a trial court substantially complies with the
procedural requirements of [Tenn. R. Evid. 404(b)], its determination will not be overturned
absent an abuse of discretion." State v. DuBose, 953 S.W.2d 649, 652 (Tenn. 1997).

        Though both audiotapes are difficult to understand, on the audiotape of the August 25
transaction, there was some discussion of a “sack” and two people getting a sack from defendant.
On the audiotape of the August 11 transaction, there was a conversation, in which defendant
took part, about a “green pill” for the price of $120.00. The informant testified that defendant
mentioned a green pill, which was morphine. Defendant also mentioned calling the informant if
someone made a trip.

        We conclude that the trial court was correct when it ruled that the audiotape was
admissible. The trial court admitted the evidence because it was relevant to provide a complete
story of the crime. Although we disagree with the reasoning provided by the trial court=s ruling,
we conclude the evidence was admissible for other reasons.

        In this case, Agent Johnson testified that he was able to identify defendant=s voice
because he had spoken with defendant on a previous occasion. As such, the identity of defendant
was established by hearing defendant’s voice as he had a discussion about a green morphine pill.
The audiotapes also establish that defendant had the opportunity to sell the illegal drugs. “Other
acts are admitted to prove the accused had access to the necessary equipment.” Neil P. Cohen et

                                               -5-
al., Tennessee Law of Evidence § 4.04[14] at 95 (4th Ed. 2000); see State v. Goad, 707 S.W.2d
846, 850 (Tenn. 1986). Lastly, they establish that there was no mistake in the transfer of the
illegal drugs. The undercover informant testified that shortly before the sale he spoke with
defendant on the phone and that defendant said he had some heroin for the undercover
informant. Because the tapes establish defendant’s identity at the time of the sale, opportunity to
make the sale, and absence of mistake in the transfer of the heroin to the undercover agent, we
conclude the audiotapes were properly admitted. As such, we affirm the trial court’s ruling on
this issue.

                                        CONCLUSION

       For the foregoing reasons, we affirm the judgment of the trial court.




                                                  ______________________________________
                                                     JOHN EVERETT WILLIAMS, JUDGE




                                               -6-